124 U.S. 196 (1888)
KELLY
v.
HEDDEN.
Supreme Court of United States.
Argued December 13, 14, 1887.
Decided January 9, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. A.J. Willard and Mr. H.E. Tremain for plaintiff in error. Mr. M.W. Tyler was with them on their brief.
Mr. Solicitor General for defendant in error.
MR. JUSTICE FIELD delivered the opinion of the court.
This case, except in one particular, presents the same questions considered and determined in Whitney v. Robertson. The exceptional circumstance is this, that the act of 1883, under which the duties were levied and collected, to recover which the action is brought, declares that nothing in it "shall in any way change or impair the force and effect of any treaty between the United States and any other government, or any laws passed in pursuance of or for the execution of any such treaty, so long as such treaty shall remain in force in respect of the subjects embraced in this act." 22 Stat. 525. The most that can be conceded to this provision is, that it leaves a previous treaty relating to the same subjects unaffected by the act. Our observations in the former case, as to the effect of subsequent legislation in conflict with the stipulations of a treaty, are therefore inapplicable to the present case. But all other considerations as to specific exemptions in return for special concessions remain, in answer to the alleged contention *197 of the plaintiffs that articles, the produce and manufacture of the island of San Domingo should be admitted free of duty because similar articles, the produce and manufacture of the Hawaiian Islands, are thus admitted.
Judgment affirmed.